DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claim invention.


Claim(s) 1-2, 5-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Hunt et al (hereinafter Hunt), US Patent Publication US 2016/0227045 A1 (provisional date October 2013). 

As per claims 1, 8, 15, Hunt discloses substantial features of the invention, such as a method for integrating external services into a first network, comprising:
	receiving, at a network element (Hunt: e.g., ‘Policy and Routing Engine’_145 which may reside within a Unified Services Platform_140) [0006] (e.g., Unified Services Platform_140) [0007, 0080, Fig. 3], a traffic flow addressed to a destination (Hunt: e.g., in an embodiment, a method of invoking a third party service during a communication event comprises receiving, by a Policy and rules engine executing on a processor system, a first indication of an ‘incoming communication for a telephone number’ {traffic flow, associated with a user / user device}, wherein the Policy and Routing Engine 145, for example, resides with a Unified Services Platform 140 or within a server associated with the Provider 120) [0006] (e.g., in an embodiment of a method of billing a customer for a third party service performed during a communication event, the method comprises receiving, by a Unified Services Platform system, an indication of an ‘incoming communication for a telephone number’ from a network provider system {traffic flow, associated with a user / user device}) [0007, Fig. 3] (e.g., a ‘voice call’ destined for a subscriber / device {traffic flow} may be received by the Policy Engine which applies a selected policy of invoking an application service, such as a ‘contact list lookup service’ that provides ‘contact information for the voice call’) [0080, Fig. 3];
	generating an application programming interface (API) call (Hunt: e.g., ‘API call’) [0097] (e.g., ‘Settlement API’_708 / ‘Integration & Workflow APIs’_710) [0116, Fig. 7]] including parameters to be passed to a service provider (Hunt: e.g., a ‘telephone number’ {i.e., ‘555-111-1111’} may be used as the ‘central ID’ to associate services and applications that are used by the corresponding subscriber, and {Service} Provider 706 may provide ‘telephone service’ to the subscriber and present a storefront to the subscriber to allow the subscriber to select and add ‘new services and applications’ to their existing service {i.e., App 1, App 2, App3}. The subscriber may select applications via the storefront hosted by provider 706, and then the selected applications may be activated via the unified services platform 704) [0115, Fig. 7] (e.g., in an embodiment, the Unified services platform 806 may translate the telephone number into a ‘second identifier (ID)’ {i.e., ‘real / dummy email address’ of Subscriber 802} that can be used to identify Subscriber 802 in the ‘video conferencing’ {service} provider's system) [0119]; 
	transmitting the message call to the service provider to initiate a service (Hunt: e.g., the Unified services platform 704 generates the necessary configuration data to ‘activate’ the new application in accordance with the specific API_710 used by the application Service provider 702 responsible for delivering the new application) [0116, Fig. 7] [0119] (e.g., when an {event} ‘trigger’ is activated, the Unified Services platform may ‘invoke’ the service associated with the trigger (block 1615). In an embodiment, the service can be started and the unified services platform can route the ‘information’ applicable to the service to the associated application service provider to allow the service to perform its action(s). In some embodiments, the service can be ‘invoked’ based on a ‘Message’ from the Unified services platform, and the subsequent data, routing, and information may be exchanged directly between the application service provider and the first provider to perform the service. For example, the invocation of the service may result in a ‘session of the service being established’) [0171];
	prior to transmission of the traffic flow to the destination, transmitting, to the service provider, the traffic flow to be processed by the initiated service (Hunt: e.g., identifying, by the processor system, a ‘triggering event’ associated with the incoming communication for the telephone number; invoking a first service of the plurality of services in response to the triggering event; sending ‘incoming communication information’ to the first service {provider}, wherein the incoming communication information comprises at least a portion of the information associated with the incoming communication, and wherein the first service generates ‘first service data’ {processed data / traffic flow} in response to the incoming communication information…) [0228]; and
after the traffic flow is processed by the initiated service, receiving, from the service provider, the traffic flow to forward on to the destination (Hunt: e.g., 
when a voice call is received on the telephone number of the subscriber, the incoming voice call may activate the trigger for the CRM software service, and a message may be sent from the provider to the unified services platform indicating that the trigger event occurred…a message may be sent to the CRM software service to ‘activate’ the service for use in performing the contact information and order history lookup. The message may comprise the call details in order to identify the incoming call number {i.e., the calling party number}. In response to receiving the message, the CRM software service may perform a contact information and order history lookup. The information may be provided back to the Unified services platform and/or the provider for use with handling the call, and the information may then be sent {forwarded} to a device associated with the telephone number for display to the subscriber) [0174]  (e.g., a twenty fourth embodiment, which may include the method of the any of the twenty first to twenty fourth embodiments, further comprises: “forwarding the {response} first service data and the second service data, respectively generated by the first service {provider} and second service {provider}, to a device associated with the telephone number”) [0228 & 0230-0231].
Claim(s) 8, 15 recites substantially the same limitations as claim 2, is distinguishable only by its statutory category (non-transitory CRD, system), and accordingly rejected on the same basis.


As per claims 2, 9, 16, Hunt discloses the method further comprising receiving, at the network element, a description of the API call from the service provider (Hunt: e.g., receiving a ‘definition of a service’ for each of the plurality of application service provider systems, receiving one or more ‘definitions of actions’ for each service for each of the plurality of application service provider systems) [0044] (e.g., Service Provider account component 152 may comprise ‘information’ including ‘API definitions’, ‘Service Descriptions’, etc.) [0075]. 



As per claims 3, 10, 17, Hunt discloses the method further comprising wherein the generating the API call comprises based on the traffic flow, generating variables corresponding to the parameters specified by the description of the API call; and substituting the variables for the corresponding parameters (Hunt: e.g., a ‘telephone number’ {i.e., ‘555-111-1111’} may be used as the ‘central ID’ to associate services and applications that are used by the corresponding subscriber, and {Service} Provider 706 may provide ‘telephone service’ to the subscriber and present a storefront to the subscriber to allow the subscriber to select and add ‘new services and applications’ to their existing service {i.e., App 1, App 2, App3}. The subscriber may select applications via the storefront hosted by provider 706, and then the selected applications may be activated via the unified services platform 704) [0115, Fig. 7] (e.g., in an embodiment, the Unified services platform 806 may ‘translate’ the telephone number into a ‘second identifier (ID)’ {i.e., ‘real / dummy email address’ of Subscriber 802} that can be used to identify Subscriber 802 in the ‘video conferencing’ {service} provider's system) [0119].


As per claims 6, 13, 20, Hunt discloses the method further comprising wherein the network element resides in a first network (Hunt: e.g., Unified Services Platform_140 residing in Network 130) [Fig. 3], and the service provider (Hunt: e.g., Application Service Providers_160, 170, 180) [Fig. 3] processes a second traffic flow from a second network element residing in a second network independent from the first network  (Hunt: e.g., Telecommunications Provider Cloud 204) [Fig. 2] (e.g., PSTN_125 / Provider 120) [Fig. 3].



As per claims 7, 14, Hunt discloses the method further comprising wherein the message call is transmitted to the service provider using at least one of Advance Message Queuing Protocol (AMQP), Simple Object Access Protocol (SOAP), Representational state transfer (REST), and Java Message Service (JMS)  (Hunt: e.g.,  In some embodiments, the triggers can be tied to activities including messaging service activities (e.g., short message service (SMS) text messaging, etc.), call events, call control events, location events, time based events, and the like. The ‘triggers’ can be associated with Representational State Transfers (REST) actions associated with various services. Applicable ‘messaging service triggers’ can include, but are not limited to, REST upon sending a message and/or REST upon receiving a message. Similarly, ‘call event triggers’ can include, but are not limited to, REST before making a call, REST after making a call, REST before receiving a call, and/or REST after receiving a call ) [0085, Figs. 1 & 3].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 10, 11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Fuller et al (hereinafter Fuller), US Patent 8,782,744 B1 (filing date June 2012). 

As per claims 3, 10, 17, while Hunt discloses substantial features of the invention, he does not expressly disclose the additional recited feature of the method wherein the description includes the parameters and specifies a format for the API call.
However, in a related endeavor, Fuller particularly discloses the additional recited feature of the method wherein the description includes the parameters and specifies a format for the API call (Fuller: e.g.,  Client 102 may use the API description document 104 to ‘format’ and communicate an API call 106 with the service provider 103 through an application programming interface 109. For example, a client may request a web services definition language (WSDL) file from the request processor 108, such as a tomcat server. The tomcat server may use the client identity to return either a WSDL file describing public API requests available, or the client 102 may receive a description of public and/or non-public API requests. As the WSDL file describes expected input and output parameters, a client may first request the WSDL file and then provide the described parameters in an API call 106, such as a ‘SOAP request’) [col 4, L7-26; Fig. 2].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Hunt’s invention with the above said additional feature, as expressly disclosed by Fuller, for the motivation of providing an improved method and system for managing API service authorization and use beyond whitelisting, which typically puts the responsibility of managing restricted APIs on a developer to manually enforce the restrictions [Fuller: Abstract] [col 1, L5-15 & 63-67]. 

As per claims 4, 11, 18, Hunt in view of Fuller, and in particular Fuller, discloses the method wherein transmitting the message call comprises transmitting the message call according to the format (Fuller: e.g.,  Client 102 may use the API description document 104 to ‘format’ and communicate an API call 106 with the service provider 103 through an application programming interface 109. For example, a client may request a web services definition language (WSDL) file from the request processor 108, such as a tomcat server…As the WSDL file describes expected input and output parameters, a client may first request the WSDL file and then provide the described parameters in an API call 106, such as a ‘SOAP request’) [col 4, L7-26; Fig. 2].
	The claims are rejected using the same motivation or rationale for combining the references as in claim 3 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Brunswig et al		Patent Publication No.:  US 20070124740 A1	


Systems and Methods for Adapting Procedure Calls to Service Providers


Systems and methods are provided for adapting a procedure call from a service manager to a service provider in a computer framework. An inbound procedure call is received, requesting an inbound procedure to operate on an object. Then, the inbound procedure is transformed to an outbound procedure based on a stored mapping of input procedures to output procedures. The outbound procedure is called from the service provider to operate on the object [Abstract] [0006-0009] [Figs. 1-3]. 





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451